Case: 5:18-cv-01115-PAB Doc #: 104 Filed: 03/31/20 1 of 1. PageID #: 649




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO


Dunyasha Yetts,                                     Case No. 5:18-cv-01115-PAB

                                Plaintiff,
                -vs-                                JUDGE PAMELA A. BARKER


U.S. Well Services, LLC, et al.,
                                                    ORDER
                                Defendants.




       The Court has been advised the action has settled. Therefore, it is not necessary the action remain

on the calendar of the Court.

       IT IS ORDERED this action is closed. It shall be marked settled and dismissed, with prejudice,

each party to bear its own costs. The Court shall retain jurisdiction to (1) vacate this Order and reopen

the action upon cause shown that settlement has not been completed and further litigation is necessary

or (2) alter the terms of settlement and dismissal upon agreement of the parties.



       IT IS SO ORDERED.


                                               /S/ Pamela A. Barker_
       Date March 31, 20200                    PAMELA A. BARKER
                                               United States District Judge
